672 P.2d 72 (1983)
65 Or.App. 805
IN THE MATTER OF ANITA MARIE HURLEY.
STATE EX REL. JUVENILE DEPARTMENT OF UNION COUNTY, Respondent,
v.
David W. HURLEY, Appellant.
No. 2051; CA A27242.
Court of Appeals of Oregon.
Argued and Submitted October 12, 1983.
Decided November 30, 1983.
Carol Wright, Portland, argued the cause for appellant. On the brief was B. Rupert Koblegarde, Portland.
Christine Chute, Asst. Atty. Gen., Salem, argued the cause for respondent. On the brief were David Frohnmayer, Atty. Gen., James E. Mountain, Jr., Sol. Gen., and Linda Acaldo, Asst. Atty. Gen., Salem.
Before RICHARDSON, P.J., and YOUNG and NEWMAN, JJ.
PER CURIAM.
Petitioner's daughter was made a ward of the court in a prior proceeding, and the Children's Services Division was given custody of the child. Petitioner did not appeal that order. He subsequently requested review by the circuit court of its recommendation as to CSD's placement of the child. In essence, he requested that he be given custody of his daughter. The court ordered:
"The above-named child is continued a ward of the court."
The wardship was simply continued with no change. The order is not appealable. State ex rel. Juv. Dept. v. Nagle, 36 Or. App. 237, 584 P.2d 338 (1978).
Appeal dismissed.